Citation Nr: 1630307	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for allergic rhinitis.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine and left knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The rating decision denied the Veteran's claim for an initial compensable rating for allergic rhinitis and denied the Veteran's claim of entitlement to service connection for a right knee disability.

In February 2014, the Veteran testified at a video hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

In October 2014, the Board remanded this case for additional development.  In addition to the above issues, the Board also remanded claims of entitlement to service connection for disabilities of the lumbar spine, left knee, and asthma.  Service connection was granted for the low back and left knee in a December 2015 rating decision, and service connection was granted for asthma in a February 2016 rating decision.  The issues of entitlement to service connection for disabilities of the lumbar spine, left knee, and asthma are considered to have been granted in full and are no longer on appeal.  

The December 2015 rating decision also granted entitlement to a 10 percent rating for allergic rhinitis effective September 30, 2015.  The February 2016 rating decision assigned an effective date of March 7, 2008, for the 10 percent rating.  Because this increase constitutes less than a full grant of the benefit sought, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The claims of entitlement to service connection for a right knee disability and entitlement to a rating in excess of 10 percent for allergic rhinitis were denied in a February 2016 rating decision and have been returned for further appellate review.  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's allergic rhinitis is manifested by nasal polyps.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for allergic rhinitis are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015). 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in March 2008 and October 2009 pre-rating letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate her claim.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  It also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

Additionally, the Board notes that the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. At 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2015).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examination, the February 2014 hearing transcript, and the statements from the Veteran, her family, and her friends.  Further, the Veteran has been medically evaluated in conjunction with her claim for an increased rating for allergic rhinitis in September 2008, September 2010, and September 2015.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiner had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinion is considered adequate for rating purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for her claim.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claim, and the Veteran also volunteered her treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim. As such, the Board finds that no further action pursuant to Bryant is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the AOJ, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim. 

Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran has claimed entitlement to a higher initial rating for allergic rhinitis.  She is currently in receipt of a 10 percent rating for this disability pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).  Under Diagnostic Code 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction of one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).

In essence, the relevant inquiry in this case is whether the Veteran has nasal polyps.  The September 2008 VA examination report notes that the Veteran developed frequent sneezing with watering, itching, and burning of her eyes and nose in service.  These were noted to be symptoms of allergic rhinitis and not sinusitis.  These symptoms were noted to be worse in the spring and the fall, and also occur some in the summer.  She is treated with Zyrtec, Allegra, Singulair, Flonase, and prednisone.  They were noted to cause no side effects.  It was noted that she breathes well through her nose most of the time.  There was no purulent discharge and no history to suggest acute or chronic sinusitis.

The Board has considered whether a separate rating should be assigned for the symptoms that are listed as being compensated under the General Rating Formula for Sinusitis (Diagnostic Codes 6510 through 6514).  The Board finds that assignment of a separate rating under the sinusitis rating criteria, however, is forbidden as it violates the prohibition against pyramiding.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In the case at hand, the Board notes that the sinusitis rating criteria involve rating incapacitating or non-incapacitating episodes manifested, in part, by headaches.  Given that the Veteran is already in receipt of a separate 50 percent rating for migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100, the assignment of another rating that would compensate the Veteran for any sinusitis-related headaches is not allowed.  Given that the maximum available rating for migraine headaches is 50 percent, the Veteran would not be able to get a higher rating under the General Rating Formula for Sinusitis.  

During the Veteran's September 2010 VA examination regarding her migraine headaches, the examiner reviewed a September 2009 MRI test that showed the Veteran has a "small mucus retention cyst or polyp" on the left maxillary sinus.  A September 2010 VA sinus examination report noted no abnormalities except the presence of mild erythema of the bilateral nasal canals, moderate edema of the left nasal canal, and narrowing of the left nasal canal by about 50 percent.  The examiner stated that there were no nasal polyps.  The examiner reviewed a December 2008 CT scan of the Veteran's sinuses and noted the presence of a mucous retention cyst versus polyp in the inferior medial aspect of the left maxillary sinus.  The September 2015 VA examination report notes that the Veteran does not have nasal polyps.  

A November 2008 VA medical record notes that an ear, nose, and throat consultation was scheduled for the Veteran "to evaluate your sinus condition, since you have sinus polyps."  

A January 2009 VA pulmonary clinic medical record notes that the Veteran required a follow-up visit for a "[n]asal polyp: likely related to an allergic type process, ie, allergic [rhinitis]/asthma complex."  Another pulmonary clinic record notes she again sought nasal polyp treatment in May 2005.

A June 2010 VA medical record notes a finding of "? 1 nasal polyp," and notes that an MRI of the head was normal except for a "small mucus retention cyst and 1 maxilla polyp."  

An August 2013 VA medical record notes that the Veteran has a chronic allergic complaint because of a "small mucus retention cyst and [left] maxilla polyp."  An October 2013 VA medical record notes that a past CT scan had shown a mucus retention cyst and a polyp.

In short, the record includes three VA examination reports finding that the Veteran does not have nasal polyps, while it also contains multiple VA medical records reflecting that the Veteran does have nasal polyps.  Both sets of evidence include records that support their findings through diagnostic testing.  Because the diagnostic evidence is split as to whether the Veteran has nasal polyps, the Board finds that there is no reason to find one set of evidence more probative than the other.  The Board will therefore resolve reasonable doubt in the Veteran's favor and find that the criteria for a 30 percent rating is warranted under Diagnostic Code 6522 for the entire appeals period.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  "Governing norms" include "marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has reported symptoms associated with her allergic rhinitis that are not contemplated by the allergic rhinitis rating criteria of Diagnostic Code 6522.  Specifically, she has reported interference in breathing through her nose and has also noted constant dyspnea. Her other symptoms have included watery and itchy eyes, throat, and nose; runny nose with clear discharge; postnasal drip with sore throat; sneezing; coughing; itchy skin; and red eyes.  

Based on the above, the Board finds that the first Thun criteria is satisfied in this case, as the Board finds that this disability presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  

The Board finds, however, that the second Thun step is not satisfied, as the Veteran's disability picture does not exhibit other related factors such as those provided by the regulation as "governing norms."  "Governing norms" include "marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

Specifically, the Board notes that the November 2015 VA examination report reflects that the Veteran's sinus, nose, throat, larynx, or pharynx condition impacts her ability to work.  However, the impairment that is described by the examiner is limited to headache symptomatology.  The impairment that is caused by the Veteran's headaches is contemplated by the 50 percent rating the Veteran has been assigned under Diagnostic Code 8100.  The examiner has not indicated that the symptoms that are not contemplated by the applicable rating criteria have resulted in occupational impairment.  In addition, there is no indication the Veteran has been hospitalized for her allergic rhinitis.  In short, the record does not credibly demonstrate that her service-connected allergic rhinitis has caused marked interference with employment and/or frequent hospitalizations.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

As the Board finds that the Veteran's disability picture does not exhibit other related factors such as those provided by the regulation as "governing norms," the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for allergic rhinitis is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran has also claimed entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine and left knee strain.  

On remand, the Veteran underwent a VA examination in connection with this claim in September 2015, and addendum opinions were sought in December 2015 and January 2016.  The Board finds that a remand is required in order to obtain another opinion.  

Specifically, the examiner who authored the January 2016 opinion noted that she "cannot opine that the right knee condition was at least as likely as not ... caused or aggravated (permanent worsening of the underlying disability beyond its natural progress) by her back disability without mere speculation."  The basis for this conclusion is unclear.  

The Court has held that, when a medical examiner concludes that he or she is unable to provide a nexus opinion, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the examiner has not adequately explained her inability to offer an opinion without resort to speculation.  On remand, a new opinion must be obtained that addresses the etiology of any current right knee disability.  If the examiner is unable to render such an opinion without resort to speculation, he or she must explain the basis for being unable to render such an opinion.  

On remand, the AOJ should obtain all outstanding VA medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding relevant VA medical records and associate these records with the claims file.

2.  Following completion of the above, send the claims file to an appropriate examiner to obtain an addendum opinion to determine whether the Veteran has a current right knee disability that was caused or aggravated by his service-connected low back or left knee disability.  The examiner should thoroughly review the claims file.  

If the examiner determines that a new examination is necessary, arrange for the Veteran to undergo an examination by a qualified examiner.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should opine whether it is at least as likely as not (50 percent probability or more) that any right knee disability was incurred or aggravated by his service-connected low back or left knee disability.  Please address the contention that either the back or the left knee disability resulted in an altered gait which, in turn, either caused or aggravated a right knee disability.  

In this context, "aggravation" has occurred when it has been medically determined that a right knee disability has undergone an identifiable permanent increase in its severity that is proximately due to or the result of any service-connected low back or left knee disability.

If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


